DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 06/02/2016 of provisional application No. 62/344,902 is acknowledged as required by 35 U.S.C. 119. However applicant does not get benefit of this earlier filing date for embodiments shown in Figs. 11-17 of the instant application.
Benefit of earlier filing date of 01/27/2017 and 09/28/2017 of non-provisional application No. 15/418,442 and 15/718,366 is acknowledged as required by 35 U.S.C. 119.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation “the pin”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the pin” is referring to “the retaining pin” or “the lynch pin” or “the pin assist device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8-9, 10-13 and 17-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Martin et al. (US Patent No. 3,937,442), hereinafter Martin.
Regarding claim 1, Martin teaches an apparatus (apparatus comprises at least the O-ring 20 and the cotter pin 22 shown in Figs. 2-4 and described in par. 1), comprising: a retaining member (cotter pin 22); and a retaining member assist device (O-ring 20) comprising a flexible material (par. 1: 0-ring 20 is preferably of a synthetic elastomeric material, one suitable material being an ethylene-propylene diene sold under the trademark "NORDEL") fixedly and substantially unremovably attached around a portion of the retaining member and comprising a single molded piece (par. 1: cotter pins 22 are of stainless steel and have eyes 28 embedded in and vulcanized to the O-ring. That is, the O-rings are molded over the eyes or heads of the cotter pins, and are vulcanized to adhere to the eyes, the material filling the openings in the eyes).

    PNG
    media_image1.png
    440
    484
    media_image1.png
    Greyscale

Regarding claim 4, Martin teaches the portion of the retaining member is embedded within the retaining member assist device piece (Figs. 3 and 4; par. 1: cotter pins 22 are of stainless steel and have eyes 28 embedded in and vulcanized to the O-ring. That is, the O-rings are molded over the eyes or heads of the cotter pins, and are vulcanized to adhere to the eyes, the material filling the openings in the eyes).
Regarding claim 6, Martin teaches the retaining member comprises a locking pin (by folding ends of the cotter pin, the locking pin is locked).
Regarding claim 8, Martin teaches the retaining member comprises a round loop wire lock pin.
Regarding claim 9, Martin teaches the flexible material comprises rubber (par. 1: ethylene-propylene diene sold under the trademark "NORDEL").
Regarding claim 10, Martin teaches an apparatus (apparatus comprises at least the O-ring 20 and the cotter pin 22 shown in Figs. 2-4 and described in par. 1), comprising: a retaining pin (cotter pin 22); and a pin assist device (O-ring 20) comprising a flexible material fixedly attached to a portion of the retaining pin (par. 1: 0-ring 20 is preferably of a synthetic elastomeric material, one suitable material being an ethylene-propylene diene sold under the trademark "NORDEL"), the portion of the retaining pin embedded within and encapsulated by a portion of the pin assist device, the pin assist device comprising a single molded material (par. 1: 0-ring 20 is preferably of a synthetic elastomeric material, one suitable material being an ethylene-propylene diene sold under the trademark "NORDEL").
Regarding claim 11, Martin teaches the retaining pin comprises a loop wire lock pin (cotter pin 22 with end loop).
Regarding claim 12, Martin teaches the flexible material is fixedly attached to the retaining pin proximate a locking element of a wire loop (locking element is interpreted to be the end curved part of the cotter pin 22 embedded inside the rubber part).
Regarding claim 13, Martin teaches the retaining pin comprises a wire loop, the flexible material fixedly attached to the wire loop (wire loop is interpreted to be the end curved part of the cotter pin 22 embedded inside the rubber part).
Regarding claim 17, Martin teaches a locking element (locking element comprises at least the O-ring 20 and the cotter pin 22 shown in Figs. 2-4 and described in par. 1), comprising: a retaining member (cotter pin 22); and a flexible material (O-ring 20; par. 1: 0-ring 20 is preferably of a synthetic elastomeric material, one suitable material being an ethylene-propylene diene sold under the trademark "NORDEL") fixedly and substantially unremovably attached to a portion of the retaining member, the flexible material configured to facilitate removal of the retaining member from another member (by pulling the flexible material (O-ring 20) the cotter pin is easily removed).
Regarding claim 18, Martin teaches the retaining member comprises a cotter pin, a lynch pin, a locking pin, a plunger pin, a detent pin, or a clevis pin (cotter pin).

Claims 1, 4, 5, 9, 10, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lemos (US Patent No. 0767,156).
Regarding claim 1, Lemos teaches an apparatus (embodiments of Figs. 4 and 5), comprising: a retaining member (pin 6); and a retaining member assist device (3) comprising a flexible material fixedly and substantially unremovably attached around a portion of the retaining member and comprising a single molded piece (par. 12: rubber is molded about the pin; par. 13: a pin embedded in a block of rubber).

    PNG
    media_image2.png
    401
    349
    media_image2.png
    Greyscale

Regarding claim 4, Lemos teaches the portion of the retaining member is embedded within the retaining member assist device (par. 12: rubber is molded about the pin; par. 13: a pin embedded in a block of rubber; Figs. 4 and 5).
Regarding claim 5, Lemos teaches the retaining member comprises a lynch pin (pin 6).
Regarding claim 9, Lemos teaches the flexible material comprises rubber (par. 12: rubber is molded about the pin; par. 13: a pin embedded in a block of rubber; Figs. 4 and 5).
Regarding claim 10, Lemos teaches an apparatus (embodiments of Figs. 4 and 5), comprising: a retaining pin (pin 6); and a pin assist device (3) comprising a flexible material fixedly attached to a portion of the retaining pin, the portion of the retaining pin embedded within and encapsulated by a portion of the pin assist device, the pin assist device comprising a single molded material (par. 12: rubber is molded about the pin; par. 13: a pin embedded in a block of rubber).
Regarding claim 14, Lemos teaches the retaining member comprises a lynch pin (pin 6).
Regarding claim 15, Lemos teaches the flexible material is fixedly attached to the lynch pin opposite the pin (rubber is attached to head of the pin opposite free end of the pin).
Regarding claim 17, Lemos teaches a locking element (embodiments of Figs. 4 and 5), comprising: a retaining member (pin 6); and a flexible material (3) fixedly and substantially unremovably attached to a portion of the retaining member, the flexible material configured to facilitate removal of the retaining member from another member (par. 12: rubber is molded about the pin; par. 13: a pin embedded in a block of rubber).
Regarding claim 18, Lemos teaches the retaining member comprises a cotter pin, a lynch pin, a locking pin, a plunger pin, a detent pin, or a clevis pin.

Claims 1, 4-6, 8, 10, 14-16, 17-18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kalous (WO 2006/138371 A2).
Regarding claim 1, Kalous teaches an apparatus (apparatus comprises cap 70 and pin body 40), comprising: a retaining member (pin body 40); and a retaining member assist device (cap 70) comprising a flexible material (par. 0022: by a press fit seal, by an adhesive; the cap may be permanently affixed to the pin), the portion of the retaining pin embedded within and encapsulated by a portion of the pin assist device, the pin assist device comprising a single molded material (par. 0022: a molded plastic).

    PNG
    media_image3.png
    921
    646
    media_image3.png
    Greyscale

Regarding claim 4, Kalous teaches the portion of the retaining member is embedded within the retaining member assist device.
Regarding claim 5, Kalous teaches the retaining member comprises a lynch pin (pin body 40).
Regarding claim 6, Kalous teaches the retaining member comprises a locking pin (pin 50 which is inserted into hole of the retaining member for purpose of locking it in place).
Regarding claim 8, Kalous teaches the retaining member comprises a round loop wire lock pin (pin 50 which is inserted into hole of the retaining member).
Regarding claim 10, Kalous teaches an apparatus (apparatus comprises cap 70 and pin body 40), comprising: a retaining pin (pin body 40); and a pin assist device (cap 70) comprising a flexible material (par. 0022: cap 70 is a molded plastic) fixedly attached to a portion of the retaining pin (par. 0022: by a press fit seal, by an adhesive; the cap may be permanently affixed to the pin), the portion of the retaining pin embedded within and encapsulated by a portion of the pin assist device, the pin assist device comprising a single molded material (par. 0022: a molded plastic).
Regarding claim 14, Kalous teaches the retaining member comprises a lynch pin (pin body 40).
Regarding claim 15, Kalous teaches the flexible material is fixedly attached to the lynch pin opposite the pin (cap 70 is attached to head of the pin opposite free end of the pin).
Regarding claim 16, Kalous teaches the retaining pin comprises an external hitch pin (pin body 40).
Regarding claim 17, Kalous teaches a locking element (locking element comprises cap 70 and pin body 40), comprising: a retaining member (pin body 40); and a flexible material (par. 0022: by a press fit seal, by an adhesive; the cap may be permanently affixed to the pin) fixedly and substantially unremovably attached to a portion of the retaining member, the flexible material configured to facilitate removal of the retaining member from another member (par. 0022: grips 72 make the receiver pin easier to grasp and insert. This feature is beneficial in various conditions, such as for example, when the cap is wet from the rain or after boating).
Regarding claim 18, Kalous teaches the retaining member comprises a cotter pin, a lynch pin, a locking pin, a plunger pin, a detent pin, or a clevis pin.
Regarding claim 20, Kalous teaches the flexible material comprises a textured surface (par. 0022: grips 72 make the receiver pin easier to grasp and insert. This feature is beneficial in various conditions, such as for example, when the cap is wet from the rain or after boating). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Brochure-NORDEL.
Regarding claims 2 and 3, Martin does not explicitly teach type A durometer of flexible material being between about 30 and about 100 or between about 50 and about 60.
Brochure-NORDEL (IP 3640) is 53 Hardness, Shore A at 175°C and 59 Hardness, Shore A at 150°C.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use EPDM such as Brochure-NORDEL (IP 3640). Doing so would make the apparatus durable and weather resistant.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kalous.
Regarding claim 19, Klause does not explicitly teach thickness of the flexible material to be between 2mm and 10mm.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to make the thickness of the flexible material based on application of the locking element since there is an absence of criticality to the thickness and there is also an absence of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723